Title: To Benjamin Franklin from [John Peter Miller], 16 June 1761
From: Miller, John Peter
To: Franklin, Benjamin


          
            [Ephrata, June 16, 1761]
          
          Extract of a Letter from one of the People called Dunkards, dated Ephrata June 16th. 1761, to Benjamin Franklin Philadelphia.
          The respect you was so kind as to send to the father and to the Societies, was received very well, as it came from an old Friend who was acquainted with the society from its Infancy. The father has now reached 70 years; according to his constitution he is semper idem, but by a task of 46 years, (for so long he has been employed in the Vineyard of God,) he is reduced to such a Condition, that he is, as I may say justly, a very quick and lively skeleton. When he arrived in these parts of the world he cast his eyes upon a certain solitary place, in order to spend the residue of his Days in an Hermetical life, but he had not long tasted the sweetness of that Paradisacal life in a retired solitude now called Ephrata, before he was commanded by Divine Providence, who dictates all his resolutions, and to whom he stipulated an inviolable obedience to appear publickly. Thus pretty early the Hermetical life was Metamorphised into a Monasterial one, and Ephrata designed at first for an Hermitage, has become now without any mans premeditation, the Camp of a Solitary Congregation, in which character it was hitherto maintained by mere accidental events, and as self will was deemed an unpardonable error, every individual was careful to yield himself to the winkings of Providence.
          It is now more than 26 years since we first eat together the bread of tribulation, and have been in that space alternately visitted by heavenly comfort and many Tryals, as they commonly succeed each other. Never was a people of such different sexes, manners, professions, dispositions and inclinations, and that in the prime of their age, assembled into a body as we then was, and in a way so far removed from all advantages with which we were invested by our natural birth-right. Thanks be unto God who has removed the obstacles. I never could discover by what means this body was cemented so strongly together, neither did the father who was before so well acquainted with this way, think that so many would hold out, as he wished to live so long as to see some of his followers grey-headed, which has happened to his satisfaction. He was, ever since I knew him, an enemy to self interest, even in the most innocent things, and has adopted that generous principle of disinterested love by which he was guided hitherto. And as God is justly call’d a fathomless ocean of love, he judged that his Ambassadors should by all means strive to bring his Philanthrophy to the light, and to paint him in such a shape as to intimidate good people, is doing wrong, since we are naturally so shy of him, that we always keep at a Distance from him.
          Two things he observed strictly in his course; not to run before Providence, neither by a Laziness too common in our Days, to sit still when God wants hands. Being thus submissive to Divine Instruction, he had the good fortune to find the middle road, whilst he has seen many that fell upon either of those two extremes to suffer Shipwreck, and he used to say that to suffer the operations of God was more than our own Operations. Concerning his conversation he was always upright, but not elated in his mind; and altho’ he suffered in his Sphere of Activity the Vicisitudes of Day and night, yet never did appear the least marks of Dispair in his countenance, by which any one could be dejected. He often said, that he would rather die than discourage any one upon the way of Self Denial. In the cause of God, a bolder Person has never been seen—he was never surprised by any flattery—but as for his own Abilities, his concomitant Attributes are Trembling and Bashfulness.
          And as I have the honour to try your Patience by this long Detail, I cannot but give my Pen some further relaxation; I think in exalting the Mediatorship of our blessed Saviour no man ever went too far, neither can go too far, as it is an inexhaustable Treasure to all that want Comfort, but surely our own Nobility [?], and especially our free will is suppressed too much. Are we not destin’d to bear fruits in the house of God? The excellency of our Soil will not be discovered while it remains uncultivated; but by bearing fruits its faculties will be so exhausted, that it now and then must be watered by the heavenly riviluts [rivulets], and it is known by experience that whosoever will bear good fruits must navigate against both wind and tide, and will find the current against him all his life time.
          But to return, I hope you will allow the Sisters a Paragraph in this Letter. They have received your compliments very decently, and wish all prosperity to you and your worthy family. They have so far transcended the limits of their Sex, that they joined among themselves in a visible Body, independant of any mans Government upon earth, except that they are under a fathers Tutorship. And altho’ enclosed into their Appartment, yet their odoriferous fragrancy broke out every where. If I say that they are upon a Level with the Brethren, I do no Justice to their Character, I could say more, if I did not abhor all flattery. Let this be as it will, they have either more zeal for the life to come, or are naturally more inclined than we to a retired life, whilst on the contrary, in our Male-Breasts the revolting faculties of the Lapse are so abundantly collocated, that from thence hardly proceedeth anything else but rebellion and disobedience.
          Concerning the Brethren, it is true that the body of our Society consisteth chiefly of Veterans, who by a long experience are inured to a life exposed to so many hardships; but the Addition we have received since, have not reached that Zeal which burned in our breasts when we listed first, and was consequently not so successful in their Spiritual Warfare. Such a nice Scheme adopted in the foundation of this Society has hitherto found more admirers than followers.
         
          Endorsed: Copy of a letter from the Dunkards to Benjamin Franklin.
        